Citation Nr: 0914713	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-35 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected residuals of a right femur 
fracture.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a disability 
manifested by "right leg falling asleep and walking with a 
limp."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 
1992, January 1993 to July 1995, and July 2001 to May 2007.  
He has served in Kuwait and Iraq in the Global War on 
Terrorism.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, submitted in November 2007, the Veteran 
requested he be afforded a video conference board hearing.  A 
January 2009 VA letter advised the Veteran that his video 
conference hearing had been scheduled in February 2009 at the 
Louisville RO.  The Veteran failed to appear for the 
scheduled hearing.  A March 2009 report of contact indicates 
that the Veteran contacted the RO and reported he had been 
unable to attend the video conference hearing and requested 
he be rescheduled for another hearing before a decision was 
made in his case.  He further indicated that he now resides 
in Alabama and requested that his claims files be transferred 
to the RO in Montgomery, Alabama, and that the video 
conference hearing be held at that location.  The undersigned 
Veterans Law Judge has granted the Veteran's motion for a new 
video conference hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  The Louisville, Kentucky RO should 
transfer the Veteran's claims files to the 
RO in Mobile, Alabama.

2.  Thereafter, a video conference hearing 
for the Veteran should be scheduled at the 
RO in Mobile, Alabama, and he and his 
representative should be properly notified 
of this hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




